United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10844
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LANNY JAY LYERLA, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        (4:05-CR-195-12)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Lanny Jay Lyerla, Jr., was charged in a

multi-count indictment with drug and firearm-related offenses.        He

appeals his conviction for Count 5 of the indictment, arguing that

the evidence was insufficient to convict him of possession with

intent to distribute more than 500 grams of a mixture containing

methamphetamine.    Lyerla also challenges the amount of drugs

attributed to him in calculating his sentences, because not all of

the drugs were alleged in the indictment and proven to the jury,

and because he was not allowed to confront Jose Amaya, whose

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
statement was used in the presentence report (PSR) to calculate the

drugs attributable to Lyerla.

     Lyerla argues that the evidence was insufficient to show that

he knowingly possessed the drugs seized from a Dallas hotel room.

The evidence introduced at trial indicated, however, that Lyerla

was the only person in the room when a law enforcement officer

arrived and that Lyerla himself pointed out the location of the

drugs in the room.        Thus, Lyerla knowingly possessed the drugs.

See United States v. Cardenas, 9 F.3d 1139, 1158 (5th Cir. 1993).

The evidence also indicated that a large quantity of drugs was kept

in separate ziploc bags.        The jury could reasonably conclude that

the drugs were not for Lyerla’s personal use.           See United States v.

Lopez, 979 F.2d 1024, 1031 (5th Cir. 1992).              We affirm Lyerla’s

conviction on Count 5.

     We review the sentencing court’s factual findings for clear

error and its “interpretation and application of the sentencing

guidelines de novo.”        United States v. Gonzales, 436 F.3d 560, 584

(5th Cir. 2006).      “The sentencing judge is entitled to find by a

preponderance    of   the    evidence   all   the   facts   relevant      to   the

determination    of   a   Guideline     sentencing    range   and   all    facts

relevant   to   the   determination     of    a   non-Guidelines    sentence.”

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).          “As a general rule, information in the

pre-sentence report is presumed reliable and may be adopted by the

district court without further inquiry if the defendant fails to

                                        2
demonstrate by competent rebuttal evidence that the information is

materially untrue, inaccurate or unreliable.”                United States v.

Carbajal, 290 F.3d 277, 287 (5th Cir. 2002); see United States v.

Lopez-Urbina, 434 F.3d 750, 767 (5th Cir. 2005).              Lyerla failed to

present any evidence to rebut Jose Amaya’s statement, contained in

the PSR, that Amaya provided Lyerla with 907.2 net grams of

methamphetamine.       Lyerla’s argument that those drugs had to be

alleged in the indictment and proved to a jury is an incorrect

statement of the applicable law.           See id.    Moreover, “there is no

Confrontation Clause right at sentencing.”                  United States v.

Navarro,    169 F.3d 228,   236    (5th    Cir.   1999).       Crawford   v.

Washington, 541 U.S. 36 (2004), is inapposite.              Crawford addressed

a defendant’s rights under the Confrontation Clause during a

criminal trial, not sentencing.            See Crawford, 541 U.S. at 38-40.

As Lyerla has not shown that the district court’s calculation of

the   quantity    of   the   drugs    attributable     to    him   was   clearly

erroneous, his challenge fails.

      Lyerla’s conviction and sentences are

AFFIRMED.




                                       3